

114 S1209 IS: Pipeline Revolving Fund and Job Creation Act
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1209IN THE SENATE OF THE UNITED STATESMay 6, 2015Mr. Markey (for himself, Mr. Whitehouse, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish State revolving loan funds to repair or replace natural gas distribution pipelines.
	
		1.Short
 titleThis Act may be cited as the Pipeline Revolving Fund and Job Creation Act.
 2.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Pipeline and Hazardous Materials Safety Administration.
 (2)StateThe term State means—
 (A)a State; and (B)the District of Columbia.
				(3)State loan
 fundThe term State loan fund means a pipeline replacement revolving loan fund established by a State under section 3(a)(2)(B).
			3.State revolving
			 loan funds
			(a)Grants to
			 States To establish loan funds
				(1)In
 generalThe Administrator shall offer to enter into agreements with eligible States to make capitalization grants, including letters of credit, to the States under this subsection to repair or replace natural gas distribution pipelines.
 (2)EligibilityTo be eligible to receive a capitalization grant under this section, a State shall—
 (A)enter into a capitalization agreement with the Administrator under paragraph (1); and
 (B)establish a pipeline replacement revolving loan fund.
 (3)DepositFunds granted to a State under this section shall be deposited in the State loan fund established by the State.
 (4)PeriodThe funds granted to a State shall be available to the State for obligation during the fiscal year for which the funds are authorized and during the following fiscal year.
 (5)AllotmentFunds made available to carry out this section shall be allotted to States at the discretion of the Administrator.
 (6)ReallotmentAny funds not obligated by a State by the last day of the period for which the grants are available shall be reallotted in accordance with paragraph (5).
				(b)Use of
			 funds
 (1)In generalAmounts deposited in a State loan fund, including loan repayments and interest earned on the amounts, shall be used only for providing loans or loan guarantees or as a source of reserve and security for leveraged loans.
				(2)Limitations
 (A)In generalLoans or loan guarantees made by a State under paragraph (1)— (i)may be used only for expenditures of a type or category that the Administrator has determined, through guidance, will—
 (I)facilitate compliance with a plan submitted under subsection (c); or (II)otherwise significantly further the replacement or repair of natural gas distribution pipelines that have been identified as leak-prone; and
 (ii)may not be used for the acquisition of real property or an interest in real property, unless the acquisition is—
 (I)integral to a plan submitted under subsection (c); and (II)from a willing seller.
							(B)Buying American
 (i)In generalThe Administrator shall ensure, through guidance, that, to the maximum extent practicable, none of the funds from a loan or loan guarantee made by a State under paragraph (1) are used to repair or replace natural gas distribution pipelines unless all of the iron, steel, plastic, and manufactured goods used in the repair or replacement are produced in the United States.
 (ii)WaiverClause (i) shall not apply in any case or category of cases in which the Administrator finds that— (I)applying that clause would be inconsistent with the public interest;
 (II)iron, steel, plastic, or the applicable manufactured goods are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (III)inclusion of iron, steel, plastic, and manufactured goods produced in the United States will increase the cost of the overall repair or replacement by more than 25 percent.
 (iii)PublicationIf the Administrator determines that it is necessary to waive the application of clause (i) based on a finding under clause (ii), the Administrator shall publish in the Federal Register a detailed written justification as to why the provision is being waived.
 (iv)ApplicabilityThis section shall be applied in a manner consistent with United States obligations under international agreements.
						(c)Intended use
			 plans
				(1)In
 generalAfter providing for public review and comment, each State that has entered into a capitalization agreement pursuant to this section shall annually prepare a plan that identifies the intended uses of the amounts available from the State loan fund of the State.
 (2)ContentsAn intended use plan shall include—
 (A)a list of the projects to be carried out by entities receiving the loans in the first fiscal year that begins after the date of the plan, including a description of the project;
 (B)the criteria and methods established for the use of funds; and
 (C)a description of the financial status of the State loan fund and the short- and long-term goals of the State loan fund.
					(3)List of
 projectsEach State shall, after notice and opportunity for public comment, publish and periodically update a list of projects in the State that are eligible for assistance under this section, including the priority assigned to each project and, to the maximum extent practicable, the expected funding schedule for each project and, if possible, an estimate of expected reductions in greenhouse gas emissions for the project.
				(d)Fund management
				(1)In
 generalEach State loan fund under this section shall be established, maintained, and credited with repayments and interest and the fund corpus shall be available in perpetuity in accordance with this section.
				(2)Investment
 authorizedTo the extent amounts in the fund are not required for current obligation or expenditure, the amounts shall be invested in interest bearing obligations.
				(e)State
 contributionsEach capitalization agreement entered into pursuant to this section shall require that the State deposit in the State loan fund from State moneys an amount equal to not less than 20 percent of the total amount of the grant to be made to the State on or before the date on which the grant payment is made to the State.
			(f)Administration
			 of State loan fund
 (1)In generalEach State may annually use not greater than 4 percent of the funds allotted to the State under this section to cover the reasonable costs of administration of the programs under this section, including the recovery of reasonable costs expended to establish a State loan fund that are incurred after the date of enactment of this Act.
				(2)Guidance and
 regulationsThe Administrator shall issue guidance and promulgate regulations as are necessary to carry out this section, including guidance and regulations—
 (A)to ensure that each State commits and expends funds allotted to the State under this section as efficiently as practicable in accordance with this section and applicable State law;
 (B)to prevent waste, fraud, and abuse; and
 (C)to ensure that the States receiving grants under this section use accounting, audit, and fiscal procedures that conform to generally accepted accounting standards.
					(3)State
 reportEach State administering a State loan fund under this section shall submit to the Administrator a report every 2 years on the activities carried out under this section, including the findings of the most recent audit of the fund and the entire State allotment.
 (4)AuditsThe Administrator shall periodically audit all State loan funds established by, and all other amounts allotted to, the States pursuant to this section in accordance with procedures established by the Comptroller General of the United States.
				(g)Applicability of Federal law
 (1)In generalThe Administrator shall ensure that all laborers and mechanics employed on projects funded directly, or assisted in whole or in part, by this Act and contributed to a State loan fund established by this Act shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code.
 (2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.
				4.Authorization of
			 appropriations
 (a)In generalThere are authorized to be appropriated to carry out this Act such sums as are necessary for each of fiscal years 2016 through 2026.
 (b)LimitationOnly sums appropriated pursuant to subsection (a) may be used to carry out this Act.